Citation Nr: 1737882	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  16-30 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial compensable rating for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States National Guard from February 1985 to May 1985, from December 2003 to April 2005, from January 2008 to March 2009, from April 2009 to April 2010, from May 2010 to January 2012 and from January 2012 to February 2013.

This appeal arises before the Board of Veterans' Appeals (Board) from a February 2016 rating decision in which the Department of Veteran Affairs (VA) Buffalo, New York, Regional Office (RO) granted entitlement to service connection for PTSD at a noncompensable evaluation. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's symptoms of PTSD are not severe enough either to interfere with occupational and social functioning or to require continuous medication.


CONCLUSION OF LAW

The criteria for a compensable rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate Diagnostic Codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2016).  

When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in October 2015.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several Diagnostic Codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, at a noncompensable disabling evaluation.  Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders (General Rating Formula), a noncompensable rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name).  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the General Rating Formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Veteran's VA treatment records do not reflect treatment for PTSD, nor do they show he takes medication for a psychiatric condition.  

At his December 2015 VA examination, the examiner diagnosed PTSD as the Veteran's only psychiatric disorder.  The Veteran reported that he saw a medical professional for an intake in December 2007, but neither felt that he needed ongoing therapy.  The Veteran stated that he had had none since that time.  When asked about current mental health issues, the Veteran reported "I have to sit facing the door in a restaurant; I always look around for Plan B, and I'm more alert. At church, I have to sit in the back and I have to be able to see the door."  The Veteran also reported waking up several times a night, getting one to two hours of sleep.  The Veteran further reported that he avoids memories and external reminders of his stressors.  The Veteran stated that he experiences guilt and detachment.  The Veteran also stated that he has lost interest in friends since he came back home.  The Veteran reported that he has intrusive memories of his stressor and is triggered by the smell of formaldehyde.

The Veteran reported that he has a good relationship with his family of origin, stating, "I see my family just about every day."  The Veteran also reported that he and his wife have had a really good marriage.  The Veteran stated that they enjoyed going out to dinner, maintaining their home, fishing, and exercising on the base together.  The Veteran further reported that the couple had two children and he had a good relationship with them when they were growing up and currently has a good relationship with them.

The Veteran stated that he had no friends.  He reported that socially, he spent his time with his family, was not a member of any clubs or organizations and had no hobbies.  The Veteran also reported that he has lost interest in playing basketball, but he was not sure why.  When asked about social difficulties related to his mental health, the Veteran reported that he only wanted to be with his wife.  

The Veteran did report a recent altercation with a stranger.  He stated that he and his wife were coming home from fishing.  He reported that a bicyclist was going the wrong way.  The Veteran stated that he told the bicyclist that he needed to move over because it was dangerous.  The Veteran then stated that he and the bicyclist got into a fight.  The Veteran stated, "the guy pulled a gun on me (and) that brought me right back to Iraq right then."

The Veteran reported that he remained in the National Guard and felt that it was going well.  The Veteran stated that he had no more deployments, but, if needed, he would go.  The Veteran reported that after he returned from Iraq, he worked for the Army for a year and then got a job at a private company.  He also reported that he then left for his deployment to Afghanistan.  He stated that he returned home and worked at Ft. Dix for a year.  He reported that he returned home and got a job at a private company in 2012, and then deployed to Bahrain.  The Veteran stated that he returned at the end of 2012 and worked for the Army for eight months.  In October 2013 he got a job at a chemical company where he has remained.  When asked if he has had any difficulties at work related to his own mental health issues, the Veteran stated that work has always gone fine, reporting that he was quiet at work and did not socialize.

The VA examiner stated that the Veteran was timely, casually and neatly dressed in seasonally-appropriate clothing, and was clean and well-groomed.  No unusual movements were noted and eye contact was good.  The Veteran's thought processes were linear and goal-directed and his thought content was consistent with topic.  The examiner observed that the Veteran was alert and oriented in all three spheres.  His speech was prosodic, normal in rate and volume.  His normal affect was consistent with topic and with a normal mood.  The examiner noted that he did a good job portraying an accurate depiction of his current situation.  No delusions were elicited and there was no evidence of hallucinations.  The examiner stated that the Veteran denied suicidal or homicidal ideation, intent, or plan or engaging in any behaviors that may lead to his death.

The Veteran reported experiencing symptoms of recurrent, involuntary, and intrusive distressing memories of the traumatic events and recurrent distressing dreams in which the content and/or effect of the dream are related to the traumatic events.  The examiner reported that the Veteran experienced avoidance of or efforts to avoid external reminders that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic events.  Moreover, the examiner reported that the Veteran had persistent, distorted cognitions about the cause or consequences of the traumatic events that lead to the individual to blame himself or others, markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others.  The Veteran reported experiencing hypervigilance and chronic sleep impairment.

The examiner determined that the Veteran's symptoms were consistent with a diagnosis of PTSD in the mild range, caused by or resulting from his experiences of combat in Iraq and Afghanistan.  The examiner stated that the PTSD was not severe enough to cause significant impairment in the Veteran's functioning.  Therefore, the examiner concluded that the Veteran's occupational and social impairment was such that a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

In a June 2016 VA Form 9 statement, the Veteran stated that he had to maintain his appearance due to being in the National Guard.  The Veteran reported that his personal hygiene was neglected at times and that he only takes care of himself when his wife tells him to clean himself up or does it for him.  The Veteran also stated that he constantly wakes up through the night worried about noise on his street, which leaves him tired and restless.  The Veteran asserted that he was never asked about being in Iraq or Afghanistan during his examination, stating that he had been shot at and blown up several times.  The Veteran stated that he has to be reminded to shower. The Veteran further reported that he received three traffic tickets in one week.  The Veteran further stated that some days he had headaches for three or four days.

After consideration of the lay and objective evidence of record, the Board finds that the assignment of a noncompensable initial rating is appropriate.  The evidence demonstrates that the Veteran has several symptoms of PTSD, including chronic sleep impairment, hypervigilance and avoidance.  However, the record of evidence does not establish that these symptoms are of such frequency, severity, or duration that they interfere with the Veteran's occupational or social functioning.  The record also does not establish that the Veteran requires continuous medication.  

The Board notes that the Veteran has asserted that he does not have friends and has difficulty maintaining his hygiene.  Although the Veteran has stated feeling detached from others and having no friends, the Veteran has been able to successfully maintain several familial relationships.  Likewise, the Veteran has successfully maintained employment in the private sector as well as his position in the National Guard.  Indeed, the Veteran has stated that he maintains his hygiene because he is still in the National Guard.  For these reasons, the Veteran's disability picture is most closely approximated by a noncompensable rating.

The Veteran's symptoms are not so severe such that they warrant a 10 percent rating.  While the record does establish that the Veteran has mild symptoms of PTSD, they are not such that they cause occupational or social impairment which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress.  Moreover the Veteran's symptoms do not require continuous medication or therapy.

The Veteran's symptoms are not so severe such that they warrant a 30 percent rating.  Although the Veteran does experience chronic sleep impairment, such impairment has not been shown to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Moreover, the record of evidence does not establish that the Veteran experiences symptoms such as depressed mood, anxiety, or panic attacks.  Likewise, the evidence does not show that the Veteran experiences mild memory loss such that he forgets names, directions, or recent events.  As noted above, the Veteran's symptoms are not of such frequency, severity, or duration that they cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

While the Veteran may have lost interest in having friends, it has not been shown that he has difficulty maintaining social relationships, as evidenced by his successful relationships with several family members.  Moreover, the record has not established that the Veteran's symptoms have resulted in occupational and social impairment with reduced reliability and productivity.  Thus, a 50 percent rating is not warranted.  

The Veteran's symptoms are also not as severe as to warrant a 70 percent rating.  While it appears that the Veteran did have experience a moment of impaired impulse control in the incident regarding the bicyclist, the incident was isolated in nature and therefore it is not of the frequency, severity, or duration such that occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood is demonstrated.  Furthermore, the record does not establish that the Veteran experiences symptoms such as suicidal ideation, near continuous panic or depression affecting the Veteran's ability to function independently, spatial disorientation or difficulty to adapt to stressful situations.  Likewise, the record has not indicated that the Veteran has an inability to establish and maintain effective relationships due to his reported symptoms. 

Although the Veteran asserts that he has problems maintaining his personal hygiene, the evidence of record does not show that this or any other PTSD symptoms produce total occupational and social impairment as to warrant a 100 percent rating.  The Veteran has been able to maintain work in both the military and the private sector, as well as maintain several healthy relationships with his family members.  The record does not establish that the Veteran is in persistent danger of hurting himself or others.  The Veteran does not have symptoms such as delusions or hallucinations, and he does not experience disorientation to time or place.  

In reaching this decision, the Board has considered the Veteran's lay statements in support of his claim.  The Board notes that the Veteran is competent to report observations with regard to the severity of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds these lay statements to be credible and consistent with the rating assigned.  To the extent he argues his symptomatology is more severe, the Veteran's statements must be weighed against the other evidence of the record.  Here, the specific examination findings of a trained health care professional is of greater probative weight than the more general lay assertions from the Veteran that a rating higher than noncompensable evaluation is warranted.

The Board acknowledges the Veteran's competent and credible description of his migraines.  Service connection has been separately established for migraines and a separate disability rating has already been assigned.  

The preponderance of the competent, probative evidence does not show that the Veteran's PTSD symptoms are so severe such that they result in occupational and social impairment.  Accordingly, an initial compensable disability rating for PTSD is denied.


ORDER

Entitlement to an initial compensable rating for PTSD is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


